DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to the amendment filed on February 23, 2022. Claims 1-20 are pending with claims 3-5, 7-12 and 14-19 being previously withdrawn. The indefiniteness rejection of claim 1 is maintained as it is still unclear whether the claims directed towards “a feedback device” are positively reciting “a gas turbine engine comprising a rotor”, and whether the claim limitation “wherein at least of the first end portion and/or of the second end portion comprises a first material…” applies to each of the plurality of position markers. The indefiniteness rejections of claims 13 and 20 are withdrawn due to the amendment.

Claim Interpretation
Applicant uses the term “disk” to describe the feedback ring arrangements of 204 in Fig. 3, and 410 in Fig. 4. Disk is being broadly interpreted to include round hollow annular structures consistent with structure like Figs. 3, 4.

Response to Arguments
Applicant’s arguments, see pages 7-9, filed February 23, 2022, with respect to the 35 U.S.C. 102(a)(2) rejection in view of Marauska and the 35 U.S.C. 102(a)(1) rejection in view of Snyder have been fully considered and are persuasive.  The 35 U.S.C. 102 rejections of have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Boldt (US 2017/0108526), and Yakobov (US 2018/0050816) in view of Snyder (US 2018/0320601).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6, 13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a plurality of position markers…. extending along the longitudinal axis of the rotor of the gas turbine engine” in lines 6-7 and the preamble of claim 1 recites “A feedback device for use in a gas turbine engine comprising a rotor rotatable about a longitudinal axis”. Since the claim is directed to “A feedback device”, it is unclear whether a rotor and a gas turbine engine are being positively recited, or whether the plurality of position markers of the feedback mechanism are limited as far only extending along an axial direction capable of being in an arrangement along a longitudinal axis of the rotor of the gas turbine engine. The preamble of the claim is being interpreted as intended use and the limitation of lines 6-7 is being interpreted as being a functional limitation wherein the nested structure the longitudinal axis of the rotor of the gas turbine engine is not being positively claimed.
Claim 1 additionally recites “wherein at least part of the first end portion and/or the second end portion comprises…”. Note that since the claim establishes “a plurality of position markers extending longitudinally from a first end portion to a second end portion”, it is unclear whether applicant is referencing each of the first end portions and/or each of the second end portions of the plurality of position markers, or a specific position marker’s first end portion and/or second end portion. Additionally, claims 2 and 20 recite “the first end portion”, and “the second end portion”, however it is unclear whether this limitation references each “first end portion” and each “the second end portion” of the plurality of position markers, or whether this referencing a specific position marker’s “first end portion” and “second end portion”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bolt (US 2017/0108526).
	In regards to claim 1, Bolt discloses a feedback device, the feedback device (1) comprising: 
a circular disk (ring 1 which has radial thickness) having first and second opposing faces (6, 6, Fig. 1) and defining a root surface (at I, see annotated Figs. 1, 2A below) that extends between and is circumscribed by the first and second faces (6, 6, Fig. 1); and 
a plurality of position markers (II, pairs of 3, 4, see annotated Fig. 2A below) extending radially from the root surface, circumferentially spaced around the circular disk, and extending along an axis (Fig. 1), each of the plurality of position markers extending longitudinally from a first end portion to a second end portion and at least from the first face to the second face of the circular disk (Fig. 1), wherein at least part of the first end portion and/or of the second end portion comprises a first material (3) having higher magnetic permeability (par. 40) than that of a second material (4, see pars. 40-41) composing a remainder of each of the plurality of position markers.
Note that the limitation in the preamble “for use in a gas turbine comprising a rotor rotatable about a longitudinal axis” is being interpreted as intended use. Bolt discloses a feedback device capable of use in a gas turbine engine comprising a rotor rotatable about a longitudinal axis with the plurality of position 


    PNG
    media_image1.png
    443
    385
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    206
    413
    media_image2.png
    Greyscale

Annotated Figs. 1, 2A of Bolt (US 2017/0108526)

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yakobov (US 2018/0050816) in view of Snyder (US 2018/0320601).
Yakobov discloses a feedback device for use in a gas turbine engine (10, Fig. 1) comprising a rotor rotatable about a longitudinal axis, the feedback device (100) comprising: 
a circular disk (104) having first and second opposing faces (126U, 126L) and defining a root surface (118) that extends between and is circumscribed by the first and second faces (Figs. 5B-8B, 10); and 
a plurality of position markers (102) extending radially from the root surface (118), circumferentially spaced around the circular disk, and extending along an axis (see arrow B in Figs. 6A, 7A, 10), each of the plurality of position markers extending longitudinally from a first end portion (128L) to a second end portion (128U) and at least from the first face to the second face of the circular disk (Figs. 6A, 7A, 8A), wherein at least part of the first end portion and/or of the second end portion comprises a first material having a high magnetic permeability (par. 33).
Yakobov does not disclose a second material with lower magnetic permeability composing a remainder of each of the plurality of position markers.
Snyder discloses a second material (non-magnetic teeth 157 which is covered by a magnetic coating, par. 92) with a lower magnetic permeability composing a remainder of each of the plurality of position markers.
Yakobov discloses position markers formed with magnetic permeability, however does not disclose that the position markers are formed by a first material having a higher magnetic permeability than that of a second material composing a remainder of the position markers. Snyder, which is also directed to a 
In regards to claim 2, the modified device of Yakobov comprises the first material is applied as a coating on at least part of the first end portion and/or the second end portion (as modified by Snyder, see Snyder par. 92).
In regards to claim 6, the modified device of Yakobov comprises a thickness of the coating (in circumferential direction, see arrow F) varies along the longitudinal axis (at 128U, 128L).
In regards to claim 13, the modified device of Yakobov comprises the plurality of position markers (Yakobov 102) define discontinuity between two adjacent ones of the plurality of position markers detectable by the at least one sensor (Yakobov 112).
In regards to claim 20, the modified device of Yakobov comprises a cap (coating) made of the first material is affixed to the first end portion or of the second portion (as modified by Snyder, see Snyder par. 92).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
3/16/2022



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        3/24/2022